      Case: 3:21-cv-00019-MPM-RP Doc #: 37 Filed: 03/08/21 1 of 1 PageID #: 178




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


 MARK NOBLE PUGH, JR.                                                                 PLAINTIFF

 V.                                                                           NO: 3:21CV19-M-P

 EQUIFAX INFORMATION SERVICES,                                                     DEFENDANTS
 LLC, et al.


                                    ORDER OF DISMISSAL


       Pursuant to a [27] Notice of Settlement filed by the plaintiff in this case, it is hereby

ORDERED that Discover Financial Service, LLC be DISMISSED WITHOUT PREJUDICE.

Any and all claims pending against the other defendants shall remain on the Court’s docket.

       This the 8th day of March, 2021.

                                              /s/ Michael P. Mills_________________
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
